Citation Nr: 1041632	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to March 1962.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2008, on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In 2008, the Board 
determined that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability other than PTSD.  The Board remanded 
claims of entitlement to service connection for PTSD and for a 
psychiatric disability other than PTSD for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for an ear disability and for a back disability 
have been raised by the record (see May 2010 statement 
from Veteran), but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are REFERRED to 
the AOJ for appropriate action.  


REMAND

The Board's review of the claims file reveals that clarification 
of the 2010 VA medical opinion is necessary and that the RO/AMC 
must provide additional assistance to the Veteran.

The May 2010 remand instructed the RO/AMC to ask the Veteran 
about the availability of any outstanding private medical records 
and to obtain all records not currently on file.  Although the 
claims file reflects that the Veteran was sent an additional 
letter asking him to identify pertinent private treatment 
records, there is no indication that the RO/AMC took action to 
obtain records of VA treatment after May 2007.  The Board notes 
that VA's duty to assist includes making an effort to gather 
records of VA treatment as well as any identified private 
records.

The May 2010 remand also instructed the RO/AMC to obtain from the 
Veteran a detailed description of his alleged in-service 
stressors.  Although the record reflects that the Veteran was 
provided with additional notice in accordance with the Veterans 
Claims Assistance Act (VCAA), the claims file does not indicate 
that he was provided with a new PTSD questionnaire in order to 
obtain additional stressor detail.  As such, a questionnaire 
should be provided to him while this case is in remand status.

The remand directed the RO/AMC to obtain a VA medical opinion as 
to whether the Veteran experiences PTSD and whether it is likely 
that any currently diagnosed psychiatric disability was incurred 
in or aggravated by service.  Although the Veteran was afforded 
another VA examination in July 2010, the report does not provide 
a complete list of diagnoses (stating that a diagnosis of 
paranoid personality disorder needed to be ruled out), does not 
specifically address whether or not the Veteran has PTSD, and 
does not provide an opinion as to whether any currently diagnosed 
psychiatric disability was incurred in or aggravated by service.  
Further, the report reflects that the examination was conducted 
by a licensed clinical social worker and, per the VA Adjudication 
Procedure Manual M21-1 (M21-1) (now M21-1MR), although 
examinations may be conducted by non-
physicians/psychologists/psychiatrists, a 
physician/psychologist/psychiatrist must review and sign the 
report.  M21-1MR III, iv, 3, D, 18, a.  The report does not 
reflect review or signature.

If the findings on an examination report are incomplete, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes.  See 38 C.F.R. § 4.2.  Here, the 
July 2010 examination report does not reflect the opinions 
requested and, as such, must be returned for a clarifying 
opinion.

Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will allow the Veteran 
another opportunity to submit any additional 
records of private medical treatment that 
are not currently of record.  The RO/AMC 
must attempt to obtain all records of VA 
treatment after May 2007; these records must 
be associated with the claims folder.

2.  Concurrent with the above, the RO/AMC 
must send the Veteran a PTSD questionnaire 
in order to obtain a detailed description of 
all of the in-service stressors that the 
Veteran believes may have contributed to the 
development of his PTSD.  The Veteran must 
be asked to be as specific as possible as to 
the date, location, and circumstances of any 
incident, and to provide the names of any 
individuals involved.

3.  If warranted, based on the Veteran's 
response to the PTSD questionnaire, the 
RO/AMC must request verification of any 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. Army 
and Joint Services Records Research Center 
(JSRRC). All information that might 
corroborate the alleged stressor(s) must be 
requested and any information obtained must 
be associated with the claims file.  If the 
search efforts result in negative results, 
documentation to that effect must be placed 
in the claims files.

4.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the July 2010 examiner (if 
unavailable, the file should be provided to 
a physician/psychiatrist/psychologist of 
suitable background and experience; if 
available, the resulting report must be 
reviewed and signed by a 
physician/psychiatrist/psychologist) to 
determine whether he has any current 
psychiatric disability that was incurred in 
or aggravated by service.  The examiner must 
specifically address whether the Veteran has 
PTSD and provide an opinion as to the 
etiological relationship to service of any 
psychiatric disability.  The following 
considerations will govern the review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The report must 
reflect review of pertinent material in 
the claims folder with specific 
reference to the May 2010 examination 
report.

b.	After reviewing the claims file, the 
reviewer must list the Veteran's 
current psychiatric diagnoses (to 
specifically include whether or not a 
diagnosis of paranoid personality 
disorder has been ruled out) and opine 
whether any such diagnosis is likely 
related to service.  The reviewer must 
specifically refer to the newly 
developed portion of the treatment 
record which is expected to include VA 
treatment notes dated after May 2007 
and further statements from the Veteran 
about his alleged stressors.  The 
reviewer must also discuss any 
applicable treatises, to provide a 
medical explanation as to whether any 
causal relationship exists between the 
Veteran's psychiatric conditions and 
his service.

c.	If the diagnosis of PTSD is deemed 
appropriate, the reviewer must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
reviewer. 

d.	A rationale must be provided for all 
findings. All clinical findings must be 
reported in detail.  In all 
conclusions, the reviewer must identify 
and explain the medical basis or bases, 
with identification of the pertinent 
evidence of record.  If the reviewer is 
unable to render an opinion without 
resort to speculation, he or she must 
explain why and so state. 

5.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing reviewer/examiner for corrective 
action.

6.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claims.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


